Per Curiam :

Without deciding whether or not the right to amend an answer in a Justice’s Court during the trial is absolute, or is discretionary with the justice, we think that, under the loose modes of pleading allowed in such courts, the answer sufficiently set up the statute of limitations to justify and require the amendment if necessary.
It is true that the language is not that of a lawyer. But, when we take into account that the note sued upon had been due sixteen years, and that the answer avers payment, and then adds that the note is of no legal or binding force if it had not been paid, we can see that the defendant intended to rely on some defense, which needed no other facts than those which appeared on the note. He did not say why it had no legal force. But the reason was apparent to any one who read the note, and the plaintiff must have been aware of it.
The judgment of the County Court should be affirmed with costs.
Present — Learned, P. J., Bookes and Boardman, JJ.
Judgment of County Court affirmed with costs.